PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No.:  11,311,256
Issue Date:  April 26, 2022
Application No.:  16/445,750
Filed:  June 19, 2019
Attorney Docket No.:  Q247968 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:






This is a decision on the requests for refund filed January 12, 2022.

The request for refund is GRANTED.

Applicant request a refund of $140.00 for duplicate petition fees paid August 27, 2021, for the filing of a petition to withdraw from issue.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00 and has been refunded to applicant’s credit card on June 03, 2022. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions